     Case 1:00-cr-00761-JSR Document 400 Filed 02/27/21 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------x
UNITED STATES OF AMERICA,            :
                                     :
                                     :             00 Cr. 761-1 (JSR)
          -v-                        :
                                     :             MEMORANDUM ORDER
                                     :
ALAN QUINONES,                       :
                                     :
                                     :
     Defendant.                      :
-------------------------------------x

JED S. RAKOFF, U.S.D.J.

     Before the Court is the motion of defendant Alan Quinones for

a sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). For

the reasons set forth below, the motion is granted and Quinones’

sentence will be reduced to a term of 35 years’ imprisonment, to

be followed by lifetime supervised release.

                              Background

     Familiarity with the general background to this case is here

assumed. See United States v. Quinones, 511 F.3d 289, 292-96 (2d

Cir. 2007). As relevant here, in the 1990s, Quinones, along with

his co-defendant at trial, Diego Rodriguez, ran a racketeering

enterprise focused on the distribution of cocaine and heroin in

the Bronx and elsewhere. Id. at 292. Quinones was the head of the

enterprise;    Rodriguez   served   as   his   chief   lieutenant.     Id.

Following Quinones’s March 1999 arrest for selling heroin to an

undercover    police   officer,   Quinones   and   Rodriguez   retaliated




                                    1
       Case 1:00-cr-00761-JSR Document 400 Filed 02/27/21 Page 2 of 13



against Eddie Santiago, a confidential informant whom they blamed

for   Quinones’   arrest,   by   murdering        him.    Id.    The   murder,   at

Quinones’ orders, was preceded by brutal torture. Id.

      On July 27, 2004, Quinones and Rodriguez were convicted,

following    a    seven-week     jury        trial,      on     substantive      and

conspiratorial counts of racketeering (18 U.S.C. § 1862(c), (d)),

substantive and conspiratorial counts of drug trafficking (21

U.S.C. §§ 841(a)(1), (b)(1)(A), 846), and the murder of the

confidential informant in connection with the drug trafficking (21

U.S.C. § 848(e)(1)(A)). Id. at 291. Because the guilty verdict

relating to Santiago’s murder exposed Quinones and Rodriguez to

the death penalty, the trial included a penalty phase, during which

Quinones,    in   accordance     with       the   then-mandatory       Sentencing

Guidelines, expressly requested that the Court instruct the jury

that the only two possible punishments for his crime were the death

penalty or life imprisonment without the possibility of parole.

Id. at 319. The jury unanimously voted to impose a sentence of

life imprisonment, rather than the death penalty. Id. at 291. That

sentence was upheld on appeal. Id. at 324.

      On September 30, 2020, the Court, finding that Rodriguez had

been a model prisoner, granted a sentence reduction to Rodriguez,

reducing his life sentence to a term of 30 years’ imprisonment to

be followed by a lifetime of supervised release. See United States

v. Rodriguez, --- F. Supp. 3d ---, 2020 WL 5810161 (S.D.N.Y. 2020).


                                        2
       Case 1:00-cr-00761-JSR Document 400 Filed 02/27/21 Page 3 of 13



On November 4, 2020, Quinones, now 53 years old, moved pro se for

a sentence reduction. Dkt. No. 382. The Court initially appointed

counsel under the Criminal Justice Act, see Dkt. Nos. 381 & 385,

following which Quinones retained his own counsel, see Dkt. Nos.

386 & 387. The motion has now been fully briefed and argued.

                                Discussion

       Like Rodriguez, Quinones seeks a sentence reduction under 18

U.S.C. § 3582(c)(1)(A)(i). Under that statute, a district court

must     make   four    determinations    before    granting    a     sentence

reduction: (1) that the defendant complied with the administrative

exhaustion      requirement,   (2)    that   the    defendant       has   shown

extraordinary     and    compelling   reasons      warranting   a     sentence

reduction, (3) that the 18 U.S.C. § 3553(a) sentencing factors are

consistent with a sentence than is less than that previously

imposed, and (4) that that sentence reduction is warranted by the

extraordinary and compelling reasons. See United States v. Garcia,

--- F. Supp. 3d ---, 2020 WL 7212962, at *2 (S.D.N.Y. Dec. 8,

2020).

I.     Administrative Exhaustion

       Ordinarily, a defendant must first satisfy an administrative

exhaustion requirement by seeking compassionate release through

the Bureau of Prisons, which has thirty days to respond before any

motion can be made to the district court. While the administrative

exhaustion requirement is waivable in certain circumstances, see



                                      3
        Case 1:00-cr-00761-JSR Document 400 Filed 02/27/21 Page 4 of 13



United States v. Haney, 454 F. Supp. 3d 316 (S.D.N.Y. 2020), that

point    is   irrelevant      here     since,       as   the   Government   concedes,

Quinones exhausted his administrative remedies. Specifically, more

than    thirty      days    have      passed      since    Quinones   first   sought

compassionate release from the Warden of FCI Cumberland, where he

is incarcerated. The Government’s Memorandum of Law in Opposition

to the Defendant’s Motion for Compassionate Release Under 18 U.S.C.

§ 3582(c)(1)(A)(i) (“Gov. Mem.”), Dkt. No. 393, at 6 n.4.

II.    Extraordinary and Compelling Reasons

       Second,      Quinones       must       demonstrate       “extraordinary      and

compelling reasons” supporting a sentence reduction. In the case

of Rodriguez, the Court found extraordinary and compelling reasons

based    on     three      factors:     (1)       Rodriguez’s    underlying   health

conditions, which included Type 2 diabetes mellitus and obesity,

put him at a high risk of severe illness from COVID-19; (2) the

pandemic      had   made    Rodriguez’s        incarceration      harsher   and    more

punitive than was foreseeable at the time of sentencing; and (3)

there     was       “overwhelming         evidence        of    Rodriguez’s       total

rehabilitation.” Id. at *2.1

       The same three considerations lead the Court to conclude that

extraordinary and compelling reasons support a sentence reduction




1    Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.


                                              4
       Case 1:00-cr-00761-JSR Document 400 Filed 02/27/21 Page 5 of 13



for Quinones. First, Quinones’s underlying health conditions put

him at a high risk of severe illness from COVID-19. Like Rodriguez,

Quinones has struggled with obesity, as his body-mass index has,

over the past few years, fluctuated around the obesity threshold

of 30, reaching as high as 30.3 in July 2020 before more recently

dropping down to 29.9. See Gov. Mem. at 8 n.7. In addition,

Quinones has a history of a high blood pressure, asthma, and

hypertension, all diseases identified by the CDC as potentially

subjecting people to an increased risk from COVID-19. See Centers

for Disease Control and Prevention, COVID-19: People at Increased

Risk      –    People      with      Certain      Medical      Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html.            While   Quinones

might have less severe comorbidities than did Rodriguez, the Court

concludes that Quinones’ borderline obesity, together with his

other documented health conditions, tip in favor of a finding of

extraordinary and compelling reasons.

       Second, the Court finds, as it did with Rodriguez, that the

pandemic, because of the concomitant lockdowns and restrictions

that are necessary to ensure inmate safety, has rendered Quinones’s

incarceration “far harsher and more punitive than the Court had

anticipated at sentencing.” Rodriguez, 2020 WL 5810161, at *8.

This, too, is relevant to the Court’s finding of extraordinary and

compelling reasons.


                                     5
       Case 1:00-cr-00761-JSR Document 400 Filed 02/27/21 Page 6 of 13



      Finally, and here most relevant, Quinones, like Rodriguez,

has   put     forth    “overwhelming            evidence    of     .     .    .     total

rehabilitation.” Id. at *4. As the Court previously observed, a

defendant’s     rehabilitation,       while       insufficient         in    itself    to

warrant release or sentencing reduction, “can ‘interact with the

present     coronavirus      pandemic’     to    create    an    extraordinary        and

compelling reason for a sentence reduction.” Id. (quoting United

States v. Brooker, 976 F.3d 228, 238 (2d Cir. 2020)). Quinones

supports his motion with substantial evidence of rehabilitation,

including a successful prison record, exemplary work history, and

countless programming certificates. See Dkt. Nos. 396 & 399. These

all factor into the Court’s finding of rehabilitation.

      Also important are the tens of letters -- from Quinones’

family, friends, and fellow inmates -- that speak to the remarkable

transformation that Quinones has undergone during his more than

two decades of incarceration. See Dkt. Nos. 388-1, 388-2, 397-1-

6. These letters make clear that, notwithstanding two decades of

incarceration and no prospect of release, Quinones has been a

devoted father to his sons and a supportive member of his family.

Indeed, defense counsel represents, and fellow inmates affirm, to

the   Court   that    over    the   past       decade   Quinones       has   sent   many

thousands of dollars to his family from his earnings in prison

industry. These letters also demonstrate that Quinones has gained




                                           6
     Case 1:00-cr-00761-JSR Document 400 Filed 02/27/21 Page 7 of 13



the respect and admiration of many fellow inmates who look to him

as a mentor.

     Still   further,   Quinones,       like   Rodriguez,   has   submitted

multiple letters from prison officials, some expressly advocating

for his release. See Letter from Akili K. Ujima, Law Enforcement

Officer and Special Learning Needs Coordinator, dated November 14,

2020, Dkt. No. 388-1 (attesting to the “transformation that Mr.

Quinones has demonstrated over the years” and requesting “a fair

and reduced sentence”); Letter from Jeff Pealer, Relief Foreman

UNICOR, dated November 26, 2008, Dkt. No. 399 (“I feel inmate

Quinones would be a positive influence in today’s society and would

be able to make it today on the street.”).

     The Government does not dispute that Quinones “has put forward

some evidence of rehabilitation,” but maintains that Quinones’

record is “simply not comparable to that provided by Rodriguez.”

Gov. Mem. at 9. The Government largely focuses on the fact that,

in support of Rodriguez’s motion, the Court received 27 letters

from members of the prison staff -- far more than what the Court

has received in connection with Quinones’ motion. Id.

     But while it is true, that the many such letters submitted on

Rodriguez’s behalf weighed strongly in the Court’s finding of

extraordinary rehabilitation, a deluge of such letters is not a

prerequisite to a finding of extraordinary rehabilitation. For one

thing, Quinones’ friends and family explain that Quinones is a


                                    7
       Case 1:00-cr-00761-JSR Document 400 Filed 02/27/21 Page 8 of 13



 “quiet” and “humble” man who helps others without “seek[ing]

 recognition.” See Letter from Luis Gonzalez to the Court dated

 January 14, 2021. It is no surprise, then, that Quinones has not

 sought out support letters as zealously as others might have.

 Moreover,   following     oral   argument,     the   Court    received    a

 particularly powerful letter from Jesse R. Bell, the recently

 retired warden of FCI Cumberland, supporting a sentence reduction

 for Quinones. This was the first such letter that Mr. Bell has

 written in his “over 25 years of correctional experience gained at

 every security level within the BOP.” Dkt. No. 396. He writes that

 Quinones is “an example of a truly rehabilitated individual,” and

 that, if released, Quinones “will be a productive member of society

 and as always a true family man.” Id. Mr. Bell’s letter weighs

 heavily in the Court’s finding that Quinones -- although perhaps

 quieter about his transformation than Rodriguez -- is no less

 transformed.

       In sum, the Court finds that Quinones’ underlying health

 conditions and the nature of incarceration during the coronavirus

 pandemic,   taken    together    with   the   outstanding     showing    of

 rehabilitation, constitute an extraordinary and compelling reason

 for a sentence reduction.

III.   The Section 3553(a) Sentencing Factors

       Next, the Court must reweigh the sentencing factors listed in

 Section 3553(a). At the time of sentencing, the Court determined



                                     8
       Case 1:00-cr-00761-JSR Document 400 Filed 02/27/21 Page 9 of 13



that   a   life       sentence    was    sufficient,       but     not    greater    than

necessary, to comply with those sentencing factors. Indeed, the

Court found that a life sentence was appropriate separate and apart

from the Sentencing Guidelines mandate. See Rodriguez, 2020 WL

5810161, at *7 n.10. Although the Court considers all of the

Section 3553(a) sentencing factors, five groups of factors are

especially relevant here.

       First, on the one hand, Section 3553(a) requires that a

sentence    “reflect       the    seriousness       of    the     offense,”   “promote

respect    for    the    law,”     and    “provide       just    punishment    for    the

offense.” As the Court made clear with respect to Rodriguez’s

motion for a sentence reduction, “[t]hese factors counsel against

a sentence reduction -- and effectively foreclose a reduction to

time served.” Id. at *7. Indeed, it is impossible to overstate the

severity of Quinones’ crime. Among the many submissions received

in connection with this motion was a letter from Minerva Seda, the

mother of the murder victim, registering her opposition to any

sentence reduction. See Dkt. No. 398. The Court had expressly

invited    Ms.    Seda    to     make    known    her    views.    Her    letter    makes

especially salient the need for just punishment.

       Second, and on the other hand, Section 3553(a) also requires

the Court to account for the “history and characteristics” of

Quinones.        In     this      regard,        “evidence        of     postsentencing

rehabilitation may plainly be relevant.” Pepper v. United States,


                                            9
      Case 1:00-cr-00761-JSR Document 400 Filed 02/27/21 Page 10 of 13



562   U.S.   476,   491     (2011).    As     detailed      above,    Quinones     has

undertaken    extraordinary         efforts    at    rehabilitation        since   his

incarceration.      His     remarkable        postsentencing         record     weighs

strongly in favor of some sentence reduction.

      Third, a sentence should “protect the public from further

crimes of the defendant.” 18 U.S.C. § 3553(a)(2)(C). Quinones’

rehabilitation      is    plainly    relevant       to    this   factor,    too,   and

likewise militates in favor of a sentence reduction. Also relevant

here is Quinones’ age. At 53 years old, Quinones is unlikely to

re-offend, especially considering that, if his sentence is reduced

to 35 years, then, even with “good time” credit, he will be more

than 65 years old upon his release, since he has only so far served

about twenty years of his sentence.

      Fourth, a sentence should “provide the defendant with needed

educational    or    vocational       training,       medical     care,    or    other

correctional     treatment     in     the     most       effective    manner.”     Id.

§ 3553(a)(2)(D). As discussed above, Quinones has taken advantage

of the education and vocational training programs offered in prison

and has earned a reputation as a reliable worker. See Letter from

Floyd J. Dobson, Sheetmetal Foreman Unicor, Dkt. No. 399. Moreover,

Quinones’ nephew has represented that he would employ Quinones at

his refrigeration company once Quinones is released. See Dkt. No.

397-5. Quinones’ substantial experience in prison industry, along

with this promising support network and reentry plan, suggest that


                                        10
     Case 1:00-cr-00761-JSR Document 400 Filed 02/27/21 Page 11 of 13



incarceration no longer serves to provide Quinones with needed

educational and vocational training.

     Finally,         the   Court     must     consider       “the   need    to    avoid

unwarranted sentence disparities among defendants with similar

records   who    have       been    found    guilty      of   similar    conduct.”       As

mentioned,      the    Court       reduced    Rodriguez’s      sentence      30   years’

imprisonment, to be followed by a lifetime of supervised release.

There is no denying, as the Government stresses, that Quinones was

the more culpable of the two: Quinones was the leader of the drug

trafficking enterprise, while Rodriguez was his chief lieutenant,

and the murder of Santiago was carried out at Quinones’ direction.

Gov. Mem. at 10. However, while Quinones’ increased culpability

justifies a meaningfully higher sentence, it does not, in the

Court’s view, justify too great a disparity between the life

imprisonment Quinines is now serving and the term of 30 years’

imprisonment      that      Rodriguez        has   now    received      --   especially

considering, for all the reasons laid out above, Quinones shares

Rodriguez’s record of life-altering rehabilitation.

     After   careful         consideration,        the    Court   concludes       that    a

sentence of 35 years’ imprisonment, to be followed by lifetime

supervised release, is sufficient, but not greater than necessary,

to comply with the purposes set forth in the Section 3553(a)

sentencing factors. This sentence reflects the seriousness of the

offense, promotes respect for the law, and provides just punishment


                                             11
      Case 1:00-cr-00761-JSR Document 400 Filed 02/27/21 Page 12 of 13



for   the    offense,     while    also     accounting        for   Quinones’

postsentencing    rehabilitation     and    avoiding     an    unjustifiable

sentencing disparity between Quinones and Rodriguez.

IV.   The Nexus Requirement

      Finally, the Court must determine whether such a sentence is

warranted by the above-described extraordinary and compelling

reasons. That is because, as the Court has previously explained,

“[a] motion for sentence reduction can be granted only where there

is a nexus between the two: the Court may reduce a defendant’s

sentence only if the ‘extraordinary and compelling reasons warrant

such a reduction.’” Garcia, 2020 WL 7212962, at *4. For example,

where a motion for a sentence reduction based on a high risk of

death from COVID-19 results in the defendant’s immediate release,

the nexus requirement is self-evidently satisfied. Things are a

bit more complicated where the sentence is reduced to a lesser

term of years, given that such a reduction does little to address

the   immediate   COVID-related    risks.    But   where,      as   here,   the

defendant’s rehabilitation and the unforeseeably harsh nature of

his incarceration also factor into the mix of extraordinary and

compelling reasons, there is a sufficient nexus between those

reasons and the sentence reduction. Thus, the Court finds that the

above-described extraordinary and compelling reasons warrant a

reduction in Quinones’ sentence from life imprisonment to a term




                                    12
     Case 1:00-cr-00761-JSR Document 400 Filed 02/27/21 Page 13 of 13



of 35 years’ imprisonment to be followed by lifetime supervised

release.

                               Conclusion

     For the foregoing reasons, Quinones’ motion for a reduction

in sentence is granted, and his life sentence is reduced to a term

of 35 years’ imprisonment, to be followed by lifetime supervised

release on the terms and conditions previously specified. The Clerk

of the Court is directed to close docket entries 388 and 389.


     SO ORDERED.

Dated: New York, NY
       February 27, 2021




                                   13
